234 Ga. 714 (1975)
217 S.E.2d 163
GROOVER
v.
SIMPSON.
30037.
Supreme Court of Georgia.
Submitted June 17, 1975.
Decided July 1, 1975.
Richard D. Phillips, for appellant.
Cowart & Cowart, Dan S. Cowart, for appellee.
JORDAN, Justice.
Appellee mother brought an application for contempt against the appellant father. He appeals from a judgment holding him in contempt for failing to comply with the visitation rights of the appellee.
In its final order holding the appellant in contempt the trial court changed custody of the three minor children from the father to the mother. The appellant contends that this part of the judgment affecting custody of the children is error.
*715 We agree. We have held many times that the trial court has no authority in a contempt proceeding to modify the terms of a divorce decree. Beach v. Beach, 224 Ga. 701 (164 SE2d 114); Herrington v. Herrington, 231 Ga. 177 (200 SE2d 867); Carr v. Frier, 232 Ga. 760 (208 SE2d 849).
There is not transcript of the contempt proceeding and the judgment of the trial court holding the appellant in contempt is affirmed, with direction that so much of the judgment changing custody of the minor children from the appellant to the appellee be deleted from the contempt judgment.
Judgment affirmed with direction. All the Justices concur.